DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 15 March 2022 and 12 July 2022 has/have been considered by the examiner (see attached PTO-1449).
Response to Amendment
Applicant’s arguments, see pages 10-17 of the Applicant’s Remarks, filed on 03 May 2022, with respect to amended independent Claims 1 and 15, have been fully considered and are persuasive.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding amended independent Claims 1 and 15, the prior art of record generally discloses similar features as the amended limitations (Yokoyama (US 2022/0017085 A1), relates to determining a falling object near a cargo bed of a nearby vehicle; Figs. 1-2, element 261, and paragraphs [0016] and [0023]; Fig. 3, and paragraph [0030], Fig. 4, and paragraphs [0034]-[0035] and [0043]; see also Fig. 5, and paragraph [0049]; Saporetti (US 2013/0307977 A1) generally discloses an object stream, but uses separate structural features, such as a camera and height sensors; Fig. 1, and paragraphs [0044]-[0046] and [0062]).
However, after further search and careful consideration, although Yokoyama discloses a determination of height, the apparent speed of the object is not used for this purpose; in other words, “the speed of the object image” is not used to determine the height.  Furthermore, although Saporetti discloses height sensors, there is no teaching or suggestion that the proximity sensed as an increased apparent speed (the actual speed is not increased) and it is not clear if the camera is an event-based camera. 
Therefore, the prior art of record fails to anticipate or fairly suggest the specific amended features (namely the event-based image sensor responsive to a predetermined temporal intensity development in a pixel element of the image sensor, and wherein the control and evaluation unit is configured to detect a measurement series of points in time at which pixel elements adjacent in the direction of movement consecutively register an event to determine a speed of an object image of the respective object on the image sensor from said measurement series and from the determination of the speed of the object image, the height of the respective object), including the specific configuration and functionality of the amended limitations in conjunction with the remaining claim limitations of amended independent Claims 1 and 15.  The amended limitations are described in Figs. 1-4 of the Specification.
Dependent Claims 2-14 are allowed by virtue of their dependencies to the above allowable Claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482